DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
Claims 1-3, 5, 7, 9-10, 12, and 13 are amended. Claim 11 is cancelled. Claim 14 is newly added. Claims 1-10 and 12-14 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0227298) in view of Chang (US 2009/0020268).
Regarding claim 1, Sun teaches a heat dissipation unit comprising: a case (11, 12) defining a chamber (between 11 and 12) and at least one opening (121) formed through a top side of the case (formed through 12) in fluid communication with the case chamber (see Figs. 6b); a case capillary structure (13, 14) formed in the case chamber (see Fig. 6b); at least one tubular body (2) extending away from the case and with an open end (at connection to 122) and a closed end (the opposite end) opposite the open end, wherein the open end is connected and sealed to the case at the opening such that the open and closed ends together define a tubular body chamber in fluid communication with the case chamber and the open end (see Fig. 6b); at least one capillary structure associated with each tubular body (collection of grooves 27; Fig. 6b) arranged and distributed within the tubular body and extending along a longitudinal axis of the tubular body (see Fig. 6b) to abut against and connect with the case capillary structure (at 272; Fig. 6b; Para. [0036]-[0038]) disposed on a bottom side of the case in the case chamber (structure 13); and a working fluid (Para. [0021]) filled in the case chamber and the tubular body chamber.
Sun does not teach that the capillary structures associated with each tubular body include multiple stranded fiber threads forming an elongate axial capillary structure configured to provide longitudinal capillary attraction.
Chang teaches that it is old and well-known to form capillary structures which comprise both a collection of grooves (142; analogous to the grooves of Sun) and elongate axial capillary structures (145; Fig. 9) formed of multiple stranded fiber threads (Para. [0025]) which provide longitudinal capillary attraction (Para. [0025]).

It is noted that the axial capillary structure (145) extends the entire length of the overall capillary structure (e.g. Fig. 1) and thus in the combination the axial capillary structure will contact case capillary structure.

Sun further teaches that: the at least one opening is formed at a central position of a side (12) of the case (Fig. 1; it is not formed at an edge, therefore it is central), per claim 2; the tubular body extends perpendicular to a major plane of the case (see Figs.), per claim 3.

Chang further teaches that: the at least one axial capillary structure (145) is arranged on an inner surface of each tubular body (see Fig. 9; the inner surface is the top of each of the non-cutaway portions of the tube that define the edges of each groove), per claim 5; a plurality of axial capillary structures spaced apart from each other (Fig. 9), per claim 6; wherein the plurality of axial capillary structures are arranged on an inner surface of each tubular body (see Fig. 9; the inner surface is the top of each of the non-cutaway portions of the tube that define the edges of each groove), per claim 7; the plurality of axial capillary structures are equally spaced apart from each other (see Fig. 9), per claim 8; the axial  capillary structure is a fiber bundle, braid, or combination thereof (Para. [0025]), per claim 14.

Regarding claim 4, Sun does not disclose whether or not the axial capillary structures extend the entire length of the tubular body (i.e. all the way to the closed end of the tube, the interior of which is not clearly illustrated).

It would have been obvious to one of ordinary skill in the art to form the combined capillary structures of Sun, as modified, the entire length of the tubular body in order to take full advantage of all possible thermally dissipating space.

Regarding claims 9 and 12, Sun, as modified, teaches the grooved capillary (27) structure of each tube which constitutes a tubular body capillary structure arranged in each tubular body and, per the combination of claim 1 above, contacts each axial capillary structure (see Fig. 9 of Chang) and the case capillary structure (see 272 of Sun).
Regarding claim 10, as the tubular body capillary structure of Sun is formed around the entire interior of each tubular body, it encloses all elements which are inside of the tubular body, including the axial capillary structures.
Regarding claim 13, the tubular body capillary structure is in contact with at least part of an inner surface of the tubular body (as the grooves are formed into the inner surface of the tubular body, each groove is in contact with the inner surface at the upper lip thereof).

Response to Arguments
Applicant’s arguments have been considered but are moot because they are not applicable to the new grounds of rejection presented for the first time above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763